                                                        Case 3:19-cv-01235-LAB-AHG Document 22 Filed 10/09/19 PageID.92 Page 1 of 2


                                                          Yana A. Hart, Esq. (SBN: 306499)
                                                    1     yana@kazlg.com
                                                    2     KAZEROUNI LAW GROUP, APC
                                                          2221 Camino Del Rio South, Suite 101
                                                    3     San Diego, CA 92108-3609
                                                          Telephone: (619) 233-7770
                                                    4     Facsimile: (619) 297-1022
                                                    5
                                                          Attorneys for Plaintiff,
                                                    6     Esperanza Collier
                                                    7
                                                    8
                                                    9
                                                   10                           UNITED STATES DISTRICT COURT
                                                   11                         SOUTHERN DISTRICT OF CALIFORNIA
KAZEROUNI LAW GROUP, APC




                                                   12
                                                           Esperanza Collier, on behalf of herself          Case No.: 3:19-CV-01235-LAB-
                           San Diego, California




                                                   13      and others similarly situated,                   AHG
                                                   14
                                                   15                           Plaintiff,                  JOINT NOTICE OF SETTLEMENT
                                                   16      v.
                                                   17
                                                   18      Eagle Recovery Associates, Inc.,
                                                   19
                                                                                Defendant.
                                                   20
                                                   21
                                                   22
                                                          //
                                                   23
                                                          //
                                                   24
                                                   25     //

                                                   26     //

                                                   27     //
                                                   28     //

                                                          ______________________________________________________________________________________________
                                                             JOINT NOTICE OF SETTLEMENT            - 1! OF 2! -         CASE NO. 3:19-CV-01235-LAB-AHG
                                                        Case 3:19-cv-01235-LAB-AHG Document 22 Filed 10/09/19 PageID.93 Page 2 of 2



                                                    1           NOTICE IS HEREBY GIVEN that this case has been settled in its entirety.
                                                    2     The Plaintiff anticipates filing a Request for Dismissal of this action in its entirety
                                                    3     with prejudice as to the named Plaintiff and without prejudice as to the Putative
                                                    4     Class within 45 days. Plaintiff requests that all pending dates, including the
                                                    5     upcoming Early Neutral Evaluation Conference scheduled for November 18, 2019,
                                                    6     as well as all filing requirement be vacated and that the Court set a deadline on or
                                                    7     after November 22, 2019 for filing a Request for Dismissal.
                                                    8
                                                    9     Date: October 9, 2019                       KAZEROUNI LAW GROUP, APC
                                                   10
                                                                                                      By: /s/ Yana A. Hart
                                                   11                                                     Yana A. Hart, Esq.
KAZEROUNI LAW GROUP, APC




                                                                                                          Attorneys for Plaintiff
                                                   12
                           San Diego, California




                                                   13
                                                   14
                                                          Date: October 9, 2019                       O'HAGAN MEYER LLC
                                                   15
                                                                                                      By: /s/ Sean G.Rohan
                                                   16
                                                                                                          Sean G. Rohan, Esq.
                                                   17                                                     Attorneys for Defendant
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28

                                                          ______________________________________________________________________________________________
                                                             JOINT NOTICE OF SETTLEMENT            - 2! OF 2! -         CASE NO. 3:19-CV-01235-LAB-AHG
